Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 27 December 1793
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Amsterdam 27 December 1793.
Sir!

Our last respects were of 1 Instant, since when we are deprived of your esteemed favors.
The Five per Cent Bonds of the United States having almost entirely reached the Coffers of our Money Lenders, who do not bring them upon the market, we availed ourselves of this Circumstance combined with that of the money that will be let loose by sundry Reimbursements and the payment of large sums of interest at this season, to propose and urge the undertaking of a Loan for the United States at Five per Cent Interest, agreeable to the Instructions in your Letter to us of 12 August last, and have the pleasure to announce to you, that after having had the greatest difficulty, to persuade our undertakers to assume any Engagement whatever in the present situation of affairs in Europe, which have forced the Emperor and Russia to authorize their Agents, to seize the first favorable Moment, to raise monies for them at enormous premiums or douceurs, We have succeeded to open a Loan here for the United States of Three Millions of Florins, to be dated the 1st. January 1794, at Five per Cent Interest per Annum, reimbursable in Five payments of 600 Bonds annually, commencing the 1 January 1805, and ending the 1 January 1809, And to have f 1,235,000 already undertaken of said Loan, with the hope of carrying the subscription to f 1,500,000.
In vain did We strive to stipulate, a Right for the United States, to reimburse the Principal or a Part of it, at their pleasure; The Condition was positively and absolutely objected to.
The Undertakers are obliged to receive their Bonds in the course of the Five following months, One Fifth each month, and would not assume the Engagement, without expressly reserving unto themselves, the faculty at any time until after the 1 Day of May 1794, to call for and have a like number of the remaining Bonds, as they have in the first instance positively engaged to take, An Attraction for them, to subscribe, that We judge proper to accede to; because if the Bonds of the United States shall be demanded, the Undertakers will call for the Shares they have in option, with equal Alacrity, as if they had positively purchased them, and if they should not be of ready sale, We can make no use of the Unsubscribed Half previous to the first day of May next, when those 1500. Bonds or such part of them as shall not then have been delivered, will remain at the free disposal of the United States.
The Undertakers have as usual the Priviledges to fulfill their Engagement so soon as they please, and those who furnish their monies before the 1 January will be entitled to One months Discount.
On forwarding the Monthly Accounts of the united States, We will take care to advise you particularly the number of Bonds, We shall have delivered, over & above those absolutely undertaken for your Government, in making disposals upon us, or calculating the monies in our hands.
By the Mail of this Day via England, We inform Mr. Short of this Loan being launched upon the Market, and transmit him a Model of the Power He is to pass, to authorize us to sign the Bonds, conformable to your instructions to us of the 12th. August.
You will naturally conceive Sir, that in the Circumstances We actually labor under, evinced in the strongest and most indisputable Light, by the slow progress of the Loan for the Bank of the United States, notwithstanding the Charges allowed for it are Five per Cent; and the Impossibility to obtain a larger undertaking than f 1,235,000. of the present Loan for the United States, and which there is no prospect of soon being relieved from, nor even that they will be speedily mitigated, it has not been practicable to effect this Business, at the Charges you limited us to: The least they ought to be is Five per Cent, and We have built most confidently upon the hope, that on receipt of our letter to You of 15th October, You will have extended them to that rate, or that you will not hesitate doing so, upon learning and taking into Consideration what We have had to combat and vanquish to have this Loan undertaken, and the great Douceurs We have been obliged to give to ensure our success. We do assure you Sir, that had We confined our Ideas to your allowance for Charges, We should have been deterred from pushing the Business at the present moment, and thereby probably, have suffered to pass by unimproved, the only favorable Instant, that may occur for a long space of Time to raise a Loan here for the United States: But our Zeal and activity to promote to our utmost Ability, their Interests, and the accomplishment of your Wishes, did not permit our advantage to enter into any the least Competition, against the risque of not being able to fulfill them, had the loan not been urged forward, at this very juncture.
We feel and freely confess, that We have no strict or positive Right, to more than Four per Cent Charges; and should you after all due Consideration of the matter, determine not to allow us more, We must submit, and have recourse for our Comfort to the pleasing reflexion, of our having resolved, rather to transact a Loan for the United States, at One per Cent Charges less than they ought to have been, than to suffer the only probable moment of procuring it for them to pass by unimproved, at a period and under Circumstances, that could but render same highly beneficial and pleasing to them, in every point of view: Such Return for our Devotion We cannot dare not expect to meet, after the flattering experience We have had of their readiness to acknowledge our services and to recompense them, when former Events tempted us likewise, to assume more than We were specifically authorized to do, in order that their Interests might be promoted, all that was in any wise possible.
We are with great Regard and Esteem &c.
